This appeal brings up a judgment in favor of the defendant below. By stipulation the case was tried without a jury before Judge Lawrence at the Monmouth Circuit on the record of the previous trial between the same parties of the same action. The first trial resulted in judgments in favor of the plaintiffs. The defendant obtained a rule to show cause which was made absolute by the Supreme Court in an opinion by Mr. Justice Case, and reported in 108 N.J.L. 453. Judge Lawrence decided this case upon the legal principles declared in that opinion. We think that was right, and the judgment is affirmed for the reasons expressed in the opinion of Mr. Justice Case, with costs.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None. *Page 510